OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3486 Madison Mosaic Tax-Free Trust (Exact name of registrant as specified in charter) 550 Science Drive, Madison, WI 53711 (Address of principal executive offices)(Zip code) Pamela M. Krill Madison/Mosaic Legal and Compliance Department 550 Science Drive Madison, WI53711 (Name and address of agent for service) Registrant's telephone number, including area code: 608-274-0300 Date of fiscal year end: September 30 Date of reporting period: June 30, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (ss 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. s 3507. Item 1. Schedule of Investments. Madison Mosaic Tax-Free National Fund Portfolio of Investments - June 30, 2010 (unaudited) Par Value Value (Note 1) LONG TERM MUNICIPAL BONDS - 97.9% Alabama - 1.5% Troy University Facilities Revenue, Series A (Assured Guaranty Insured), 4.125%, 11/1/23 Arizonia -6.6% Arizona Health Facilities Authority, Hospital Revenue (ETM)(Phoenix Baptist Hospital) (MBIA Insured), 6.25%, 9/1/11 Arizona Tourism & Sports Authority Tax Revenue, 5%, 7/1/16 Arizona Transportation Board, Grant Antic, 5%, 7/1/13 Glendale Western Loop 101 Public Facilities Revenue, 6%, 7/1/24 Maricopa County Stadium Revenue (AMBAC Insured), 5.25%, 6/1/12 Maricopa County Unified School District #41 (Gilbert)(FSA Insured), 5.8%, 7/1/14 Maricopa County, Unified School District #090 Saddle Mountain, 5%, 7/1/14 Northern Arizona University (AMBAC Insured), 5%, 9/1/23 Tempe Excise Tax Revenue, 5.0%, 7/1/20 Arkansas - 0.7% Fort Smith Water & Sewer Revenue (FSA Insured), 5%, 10/1/21 District of Columbia - 0.7% District of Columbia, Series B-3, 5.5%, 6/1/12 Florida - 6.3% Emerald Coast Utilities Authority Revenue (FGIC Insured)(MBIA Insured), 5%, 1/1/25 Peace River, Manasota Regional Water Supply Authority Revenue (FSA Insured), 5.0%, 10/1/23 Georgia - 3.5% Atlanta Water & Wastewater Revenue (FSA Insured), 5.75%, 11/1/30 Emanuel County Hospital Revenue (AMBAC Insured), 4.3%, 7/1/17 Gwinnett County Development Authority Public Schoos Proj. Certificate ofParticipation, 5.25%, 1/1/18 (NATL-RE Insured) Private Colleges & Universities Authority Revenue Series C, 5%, 9/01/38 Illinois - 4.9% Regional Illinois TransportationAuthority, Transit Revenue (AMBAC Insured), 7.2%, 11/1/20 Winnebago County, Public Safety Sales Tax Revenue (MBIA Insured), 5%, 12/30/24 Indiana - 5.9% Indianapolis Local Improvement Bond Bank, Waterworks Project, Series A (Assured Guaranty Insured), 5.5%, 1/1/38 Western Boone, Multi School Building Corp (FSA Insured), 5%, 1/10/20 Kentucky - 0.4% Laurel County Finance Corp. School Building Revenue (FSA Insured), 4%, 6/1/16 Maryland - 0.3% Maryland State Transportation Authority Transportation Facilities Project Revenue (ETM), 6.8%, 7/1/16 Massachusetts - 6.3% Massachusetts Bay Transportation Authority, Transit Revenue, 7%, 3/1/14 Massachusetts School Building Authority (ACM), 5%, 8/15/23 Michigan - 5.4% Charles Stewart Mott Community College (MBIA Insured), 5%, 5/1/18 Detroit City School District (FGIC Insured), 6%, 5/1/20 Redford United School District (AMBAC Insured), 5%, 5/1/22 Mississippi - 4.1% Harrison County Wastewater Management District, Sewer Revenue (ETM)(Wastewater Treatment Facilities)(FGIC Insured), 7.75%, 2/1/14 Harrison County Wastewater Management District, Sewer Revenue (ETM)(Wastewater Treatment Facilities)(FGIC Insured), 8.5%, 2/1/13 Missouri - 4.6% Jefferson County School District (ETM), 6.7%, 3/1/11 Missouri State Board Public Buildings, 5.5%, 10/15/13 OFallon Certificate of Participation, 5.25%, 11/1/16 (NATL-RE Insured) St Louis County, Mortgage Revenue (ETM)(AMT), 5.65%, 2/1/20 St Louis Industrial Development Authority Pollution Control Revenue, 6.65%, 5/1/16 New Jersey - 4.5% New Jersey State Turnpike Authority Revenue (ETM), 6.5%, 1/1/16 New Jersey State Turnpike Authority Revenue, 5.25%, 1/1/28 New York - 1.8% Port Authority New York & New Jersey, 5.375%, 3/1/28 North Carolina - 13.4% Dare County, Certificate of Participation (AMBAC Insured), 5%, 6/1/23 Forsyth County, Limited Obligation, 4.5%, 4/1/21 North Carolina Capital Improvements Series A, 4.5%, 5/01/27 North Carolina Medical Care Community Revenue (HUD Section 8), 5.5%, 10/1/24 Raleigh, Certificate of Participation, Leasing Revenue, 4.75%, 6/1/25 University North Carolina Systems Pool Revenue Series A (NATL-RE Insured), 5.0%, 10/1/15 University North Carolina Systems (AMBAC Insured), 5.25%, 4/1/21 Pennsylvania - 7.6% Lehigh County General Obligation (Lehigh Valley Hospital)(MBIA Insured), 7%, 7/1/16 Pennsylvania Higher Educational Facilities Authority Revenue (MBIA Insured), 5%, 4/01/20 Texas - 10.3% San Antonio Water Revenue, 5.125%, 5/15/29 Sugar Land Public Improvements Certificates General Obligation, 5%, 2/15/28 Harris County, 5.75%, 10/1/24 Lower Colorado River Authority, Utility Revenue (ETM)(AMBAC Insured), 6.0%, 1/1/17 Mueller Local Government, Contract Revenue, 5%, 9/1/24 Virginia - 4.3% Fairfax County Redevelopment & Housing Authority Revenue, 5%, 10/1/39 Henry County Water & Sewer Revenue (FSA Insured), 5.25%, 11/15/15 Hopewell-Series A, 5.875%, 7/15/34 Virginia State Housing Authority, Development Authority Rental Housing, 4.8%, 10/1/39 Washington - 2.2% Grays Harbor County Public Utility #001,Electric Revenue (FSA Insured), 5.25%, 7/1/24 Wisconsin - 2.6% Wisconsin Health & Educational Facilities Authority Revenue, Carroll College Inc. Project, 5.25%, 10/1/21 Wisconsin Health & Educational Facilities Authority Revenue, Medical College Inc., 5.5%, 12/1/26 (NATL-RE Insured) Wisconsin-Series C, 5%, 5/1/24 TOTAL INVESTMENTS (Cost $26,954,243) NET OTHER ASSETS AND LIABILITIES - 2.1% TOTAL NET ASSETS - 100.0% See Notes to Portfolio of Investments Madison Mosaic Virginia Tax-Free Fund Portfolio of Investments -June 30, 2010(unaudited) Par Value Value (Note 1) LONG TERM MUNICIPAL BONDS - 96.0% Economic Development - 7.4% Chesterfield County Economic Development Authority Pollution Control Revenue, 5%, 5/1/23 Newport News Economic Development Authority Revenue, 5%, 7/1/25 Roanoke County Economic Development Authority Lease Revenue (Assured Guaranty Insured), 5%, 10/15/16 Education -11.9% Henrico County, Public Improvements Series A, 5%, 12/01/24 Prince William County, Development Authority Educational Facilities Revenue, 5%, 10/1/18 University of Virginia Revenue Bond, 5%, 6/1/40 Virginia College Building Authority, 21st Century College Equipment Series 2,5%, 2/1/23 500,000 Virginia College Building Authority, Public Higher Education Financing Program Series A,5%, 9/1/26 Virginia College Building Authority, 21st Century College and Equipment Series A, 5%, 2/1/29 Virginia Polytech Institute & State University Revenue (AMBAC Insured), 5%, 6/1/14 Virginia Public Building Authority, Series B, 5.25%, 8/1/23 Virginia Public School Authority, Special Obligation Fluvanna County, 5%, 12/1/18 General Obligation -12.3% Alexandria, 5%, 1/1/16 Hopewell-Series A, 5.875%, 7/15/34 Loudoun County, 5%, 10/1/13 Loudoun County, 5%, 12/1/18 Prince George (Assured Guaranty Insured), 5%, 2/1/20 Richmond (Assured Guaranty Insured), 5%, 7/15/23 Spotsylvania County (MBIA Insured),4.25%, 1/15/13 Virginia State, 5%, 6/1/26 Hospital - 9.2% Augusta County Industrial Development Authority, Hospital Revenue, 5.25%, 9/1/20 Charlotte County Industrial Development Authority, Revenue Bond, Halifax Regional Hospital, 5%, 9/1/16 Fairfax County Redevelopment & Housing Authority Revenue Bond, 5%, 10/1/39 Roanoke Industrial Development Authority, Hospital Revenue (ETM)(Roanoke Memorial Hospitals)(MBIA Insured), 6.125%, 7/1/17 Housing - 9.4% Fairfax County Redevelopment & Housing Authority, Multi-Family Housing Revenue (Castel Lani Project)(FHA Insured)(AMT), 5.5%, 4/1/28 Fairfax County Redevelopment & Housing Authority Revenue, 4.75%, 10/1/36 Suffolk Redevelopment & Housing Authority, Multi-Family Housing Revenue (FNMA Insured), 5.6%, 2/01/33 Virginia State Housing Authority, Development Authority Rental Housing, 4.8%, 10/1/39 Industrial Development - 14.7% Fairfax County Economic Development Authority (National Wildlife Assoc.), 5.25%, 9/1/19 Gloucester County Economic Development Authority, Lease Revenue (Courthouse Project)(MBIA Insured), 4.375%, 11/1/25 Henrico County Industrial Development Authority Revenue (MBIA Insured), 6%, 8/15/16 Northwestern Regional Jail Authority, Facilities Revenue (MBIA Insured) 5%, 7/1/19 Prince William County Economic Development Authority, Lease Revenue, 5.25%, 2/1/18 Stafford County Industrial Development Authority Revenue, Municipal League Association (MBIA Insured), 4.5%, 8/1/25 Stafford County Industrial Development Authority Revenue, Municipal League Association, 5%, 8/1/21 Leasing and Other Facilities- 4.9% Prince William County, County Facility (AMBAC Insured), 5%, 6/1/22 Prince William County Park Facilities 4%, 4/15/24 Puerto Rico Public Finance Corp. (AMBAC Insured)(ETM), 5.5%, 8/1/27 Sales Tax - 0.4% Virgin Islands Public Finance Authority (NATL-RE FGIC), 5%, 10/1/23 - Transportation - 2.8% Puerto Rico Commonwealth Highway and Transportation Authority Revenue (Assured Guaranty Insured), 5.25%, 7/1/34 Richmond Metropolitan Authority Expressway Revenue (FGIC Insured)(MBIA Insured), 5.25%, 7/15/12 Richmond Metropolitan Authority Expressway Revenue (FGIC Insured)(MBIA Insured), 5.25%, 7/15/22 Utilities - 8.3% Puerto Rico Electric Power Authority Revenue, (BHAC Insured), 5.25%, 7/1/24 Richmond Public Utility Revenue (FSA Insured), 4.5%, 1/15/33 Southeastern Public Service Authority Revenue (AMBAC), 5%, 7/1/15 Southeastern Public Service Authority Revenue (AMBAC), 5%, 7/1/15 Water and Waste - 14.7% Fairfax County Water Authority Revenue, 5.25%, 4/1/23 Frederick Regional Sewer System Revenue (AMBAC Insured), 5%, 10/1/15 Henry County Water & Sewer Revenue (FSA Insured), 5.25%, 11/15/13 Henry County Water & Sewer Revenue (FSA Insured), 5.25%, 11/15/15 Norfolk Water Revenue (MBIA Insured), 5.9%, 11/01/25 Upper Occoquan Sewer, Regional Sewer Revenue (MBIA Insured), 5.15%, 7/1/20 Virginia Resource Authority Clean Water Revenue, 5%, 10/1/27 Virginia Resource Authority Infrastructure Revenue, 5.0%, 11/1/31 TOTAL INVESTMENTS (Cost $23,348,173) NET OTHER ASSETS AND LIABILITIES - 4.0% TOTAL NET ASSETS - 100.0% See Notes to Portfolio of Investments. Notes to Portfolio of Investments Securities Valuation: Securities having maturities of 60 days or less are valued at amortized cost, which approximates market value.Securities having longer maturities, for which quotations are readily available, are valued at the mean between their closing bid and ask prices.Securities for which market quotations are not readily available are valued at their fair value as determined in good faith under procedures approved by the Board of Trustees. The Funds adopted Financial Accounting Standards Board (“FASB”) guidance on fair value measurements.Fair value is defined as the price that the Funds would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability.A three-tier hierarchy distinguishes between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Various inputs as noted above are used in determining the value of the Fund's investments and other financial instruments. These inputs are summarized in the three broad levels listed below. Level 1: Quoted prices in active markets for identical securities Level 2: Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3: Significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary representing the Fund's investments carried on the Statements of Assets and Liabilities by caption and by level within the fair value hierarchy as of June 30, 2010: Quoted Prices in Active Markets for Identical Securities Significant Other Observable Inputs Significant Unobservable Inputs Level 1 Level 2 Level 3 Value at 6/30/10 National Fund Long Term Municipal Bonds $ - $ - Total $ - $ - Virginia Fund Long Term Municipal Bonds $- $- Total $- $- At June 30, 2010 and for the nine-months then ended, the Funds held no Level 3 Securities.Please see Portfolio of Investments for each respective Fund for a listing of all securities within the Municipal Bond category. In March 2008, FASB issued guidance regarding enhanced disclosures about funds' derivative and hedging activities.Management has determined that there is no impact on the Funds' financial statements as the Funds currently do not hold derivative financial instruments. In January 2010, amended guidance was issued by FASB for fair value measurement disclosures about transfers into and out of Levels 1 and 2 and separate disclosures about purchases, sales, issuances and settlements relating to Level 3 measurements.It also clarifies existing fair value disclosures about the level of disaggregation, inputs and valuation techniques used to measure fair value.The amended guidance is effective for financial statements for fiscal years and interim periods beginning after December 15, 2009 except for disclosures about purchases, sales, issuances and settlements relating to Level 3 measurements, which are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years.For the nine-months ended June 30, 2010, none of the Funds had securities that transferred between classification levels. Item 2. Controls and Procedures. (a) The registrant’s principal executive officer and principal financial officer determined that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "Act") are effective, based on their evaluation of these controls and procedures within 90 days of the date of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the Act. There were no significant changes in the Trust’s internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation. The officers identified no significant deficiencies or material weaknesses. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Madison Mosaic Tax-Free Trust By: (signature) W. Richard Mason, Chief Compliance Officer Date: August 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: (signature) Katherine L. Frank, Chief Executive Officer Date: August 24, 2010 By: (signature) Greg Hoppe, Chief Financial Officer Date: August 24, 2010
